Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, and 8, the closest reference to Yoshiyuki et al. (JP2009150808) discloses a droplet sensor thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 8.
 	Regarding claim 1, A droplet sensor comprising: “an optical cover having an ellipsoid surface that is a portion of a spheroid; a light source disposed at or in proximity to a first focal point of the ellipsoid surface; and a light detector disposed at or in proximity to a second focal point of the ellipsoid surface, wherein the ellipsoid surface includes an effective detection area configured to reflect light emitted by the light source toward the light detector, and an amount of light reflected by the effective detection area changes in accordance with adhesion of droplets on the ellipsoid surface, wherein the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point, and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area, the transmission scattering surface including designed irregularities, and allowing the light to pass through the transmission scattering surface with scattering, and wherein the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness and having rotational symmetry about a major axis of the ellipsoid surface as a rotational axis.” along with other limitations of claim 1. 
	Regarding claim 8, A droplet sensor comprising: “an optical cover having an ellipsoid surface that is a portion of a spheroid; a light source disposed at or in proximity to a first focal point of the ellipsoid surface; and a light detector disposed at or in proximity to a second focal point of the ellipsoid surface, wherein the ellipsoid surface includes an effective detection area configured to 3Docket No.: 20MM-013 App. No.: 17/029,457 reflect light emitted by the light source toward the light detector, and an amount of light reflected by the effective detection area changes in accordance with adhesion of droplets on the ellipsoid surface, wherein the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point, and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area, the transmission scattering surface including a plurality of regions, and each region of the plurality of regions having different surface roughness, and wherein each region of the plurality of regions has rotational symmetry about a major axis of the ellipsoid surface as a rotational axis.” along with other limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130100453 teaches a use of roughened surface for liquid measurement ([0085]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886